Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-6-1995

Koray v Sizer
Precedential or Non-Precedential:

Docket 93-7357




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Koray v Sizer" (1995). 1995 Decisions. Paper 284.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/284


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                             No. 93-7357


                           ZIYA K. KORAY,
                                            Appellant

                                 v.

          FRANK SIZER; UNITED STATES BUREAU OF PRISONS;
              ATTORNEY GENERAL OF THE UNITED STATES



         On Appeal from the United States District Court
             for the Middle District of Pennsylvania
                     (D.C. Civ. No. 92-01458)



          Submitted Pursuant to Third Circuit LAR 34.1
                         March 4, 1994

                     Decided April 25, 1994

      Petition for Rehearing in banc denied June 17, 1994

               Certiorari Granted January 13, 1995

      On Remand from the Supreme Court of the United States
                           June 5, 1995
                  Before: SLOVITER, Chief Judge
                 COWEN and LEWIS, Circuit Judges

                  (Filed      November 6, l995 )

Ziya K. Koray
Farmingdale New York 11735

      Appellant Pro Se

Robert J. DeSousa
  Office of United States Attorney
  Lewisburg, PA 17837
Joseph D. Wilson
  United States Department of Justice
  Washington, DC 20044


                                 1
          Attorneys for Appellees




                          OPINION OF THE COURT



SLOVITER, Chief Judge.
          This case comes before us on remand from the United

States Supreme Court.    Ziya Koray, who was sentenced to federal

prison camp after pleading guilty to commission of the offense of

laundering monetary instruments in violation of 18 U.S.C. § 1956

(a)(1), filed a request with the Bureau of Prisons to credit

toward his 41-month prison sentence approximately 150 days he

spent pursuant to court order in a community treatment center

pending sentencing.   Koray argued that he was entitled to such

credit pursuant to 18 U.S.C. § 3585(b), which provides that a

defendant "be given credit toward the service of a term of

imprisonment for any time he has spent in official detention

prior to the date the sentence commences."   The Bureau of Prisons

denied Koray's request because it interprets that statute as

limited to credit for time spent in the custody of the Attorney

General in a corrections facility by a defendant who has been

denied bail.

          Koray filed a habeas corpus petition in the district

court, which denied Koray's petition.   On appeal, this court held

that the reference to "official detention" in 18 U.S.C. § 3585(b)

included "time spent under conditions of jail-type confinement,"

and reversed and remanded to the district court to ascertain


                                 2
whether the conditions under which Koray had been confined in the

treatment center met that standard.   Koray v. Sizer, 21 F.3d 558,

567 (3d Cir. 1994).

          The Supreme Court granted certiorari, 115 S. Ct. 787

(1995), and reversed.    Reno v. Koray, 115 S. Ct. 2021 (1995). The

Court adopted the statutory interpretation proffered by the

Bureau of Prisons.    It held that "official detention" of 18

U.S.C. § 3585(b) was coextensive with confinement imposed

pursuant to a court order detaining a defendant and committing

him to the custody of the Attorney General -- and accordingly was

exclusive of other instances of pre-sentence confinement,

regardless of their character or extent.     The Court relied, in

large part, on the scope and meaning of related provisions of the

Bail Reform Act of 1984 (BRA).    Under that statute, a court has

an option either to "release" a defendant on bail, albeit subject

to various restrictive conditions, or to "detain" the defendant

without bail by issuing a detention order "direct[ing] that the

person be committed to the custody of the Attorney General for

confinement in a corrections facility."     18 U.S.C. § 3142(i)(2).

The Court reasoned that the phrase "official detention" in 18

U.S.C. § 3585(b), therefore, involves such commitment and custody

as necessary elements.    115 S. Ct. at 2025.   The Court noted that

reference to "the official detention facility" in 18 U.S.C.

§3585(a) necessarily paralleled reference to "commit[ment] to the

custody of the Bureau of Prisons" in 18 U.S.C. § 3621(a), since

both clauses made provision for the proper administration of

sentenced defendants.    Id. at 2025-26.   References to "official


                                 3
detention" in other statutory provisions, see, e.g., 18 U.S.C.

§3622(b) & (c), also supported the Government's position that the

phrase "official detention" in 18 U.S.C § 3585(b) was limited to

confinement in a correctional facility designated by the Bureau

of Prisons for the service of federal sentences.   Id. at 2026.

           The Court also referred to a number of additional

reasons for its conclusion, noting the uniform refusal of the

Courts of Appeals to interpret 18 U.S.C. § 3568, the predecessor

of 18 U.S.C. § 3585(b), as authorizing sentence credit for pre-

sentence restrictions on defendants' liberty imposed as

conditions of release, and the practical difficulties attending

the fact-intensive inquiry into each defendant's circumstances of

confinement that this court's approach would have entailed.    Id.

at 2026, 2028-29.

          The Supreme Court remanded this matter to us for

further proceedings consistent with its opinion.   We conclude

that the only proceeding that is appropriate is for us to remand

this matter to the district court to reenter the order denying

the petition for a writ of habeas corpus.




                               4